EXHIBIT 10.01

FIFTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT

This Fifth Amendment to Credit and Security Agreement (herein, the “Amendment”)
is entered into as of September 30, 2014, among Martin Marietta Funding LLC, a
Delaware limited liability company (“Borrower”), Martin Marietta Materials,
Inc., a North Carolina corporation, as initial Servicer (the “Servicer”), each
commercial paper conduit and financial institution from time to time a party to
the Credit and Security Agreement (as defined below) as lenders (the “Lenders”),
and SunTrust Bank, a Georgia banking corporation, in its capacity as
administrative agent for the Lenders (in such capacity, together with its
successors and assigns, the “Administrative Agent”).

PRELIMINARY STATEMENTS

A. WHEREAS, the Borrower, the Servicer, the Lenders and the Administrative Agent
entered into a certain Credit and Security Agreement, dated as of April 19, 2013
(the Credit and Security Agreement, as the same has been amended prior to the
date hereof, being referred to herein as the “Credit and Security Agreement”).
All capitalized terms used herein without definition shall have the same
meanings herein as such terms have in the Credit and Security Agreement.

B. WHEREAS, the Borrower and the Servicer have requested that the Administrative
Agent and the Lenders (including the New Lenders (as defined below)) agree to
amend the Credit and Security Agreement and the Administrative Agent and the
Lenders are willing to do so under the terms and conditions set forth in this
Amendment;

C. WHEREAS, SunTrust, as a Lender (the “Assignor”) has agreed to sell and
assign, without recourse, an interest in and to a portion of its rights and
obligations under the Credit and Security Agreement and under the other
Transaction Documents to (i) PNC Bank, National Association (“PNC”) and
(ii) Regions Bank (“Regions”; PNC together with regions, the “New Lenders” and
each a “New Lender” and each, an “Assignee”) and the Borrower has consented to
such assignment;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

SECTION 1. AMENDMENT.

Subject to the satisfaction of the conditions precedent set forth in Section 2
below, the Credit and Security Agreement shall be as follows:

1.1. Subclause (iii) of Clause (g) of Section 7.1 of the Credit Agreement shall
be amended and restated in its entirety and as so amended and restated shall
read as follows:



--------------------------------------------------------------------------------

(iii) The average of the Dilution Ratios for the three months then most recently
ended shall exceed 5.25%; or

1.2. Section 12.6 of the Credit Agreement shall be amended by deleting the words
“Event of Default” appearing therein and inserting the words “Amortization
Event” in lieu thereof. Section 12.6 of the Credit Agreement shall be further
amended by inserting the following sentence at the end thereof:

“For the avoidance of doubt, a Lender and its Affiliates may only set off and
apply deposits held and other obligations owing by such Lender or its Affiliates
to or for the credit or account of the Servicer against the obligations of the
Servicer hereunder or under any other Transaction Document to such Lender or its
Affiliates (and not against the Borrower’s obligations).”

1.3. The defined terms “Facility Termination Date,” “Fee Letter”, “Net
Receivables Balance”, “Reserve Floor” and “Servicer Credit Agreement” appearing
in Exhibit I to the Credit and Security Agreement shall be amended and restated
in their entirety and as so amended and restated shall read as follows:

“Facility Termination Date” means the earlier of (i) September 30, 2016, and
(ii) the Amortization Date.

“Fee Letter” means that certain Amended and Restated Fee Letter dated as of
September 30, 2014 by and among the Borrower, the Administrative Agent and the
Lenders, as the same may be amended, restated or otherwise modified from time to
time.

“Net Receivables Balance” means, at any time, (a) the aggregate Eligible
Receivables Balance at such time minus (b) the aggregate amount by which the
Eligible Receivables Balance of each Obligor and its Affiliates exceeds the
Obligor Concentration Limit or Special Concentration Limit applicable to such
Obligor, minus (c) the aggregate Governmental Obligor Concentration Excess,
minus (d) the aggregate Foreign Receivables Concentration Excess, and minus
(e) the aggregate “Credit Memo Reserve” appearing on the general ledger of
Martin Marietta.

“Reserve Floor” means, for any month, the sum (expressed as a percentage) of
(a) 12% plus (b) the greater of (i) the product of the Expected Dilution Ratio
and the Dilution Horizon Ratio and (ii) 3%, in each case, as of the immediately
preceding Cut-Off Date.

“Servicer Credit Agreement” means that certain Credit Agreement dated as of
November 29, 2013, among Martin Marietta, as borrower, JPMorgan Chase Bank,
N.A., as administrative agent and the other parties thereto as amended, restated
and otherwise modified from time to time and any refinancings or replacements
thereof.

 

2



--------------------------------------------------------------------------------

1.4. Clause (s) of the defined term “Eligible Receivables” appearing in Exhibit
I to the Credit and Security Agreement shall be amended and restated in its
entirety and as so amended and restated shall read as follows:

(s) the Obligor of which is required to make payments into a Lock-Box or
Collection Account that is the subject to a Collection Account Agreement,
provided, however, that if the Obligor on such Receivable is required to pay to
a Collection Account that is or was in the name of TXI Operations, LP or
Riverside Cement Company, such Collection Account shall not be required to be
subject to a Collection Account Agreement pursuant to this clause (s) until the
date that is 75 days after the Fourth Amendment Date.

1.5. Clause (aa) of the defined term “Eligible Receivables” appearing in Exhibit
I to the Credit and Security Agreement shall be amended and restated in its
entirety and as so amended and restated shall read as follows:

(aa) which does not represent (i) a Receivable generated in connection with the
provision of goods or services to an Obligor that is a paving company, or (ii) a
Receivable that is not a trade Receivable such as a “Rent Receivable” or an
“Employee Receivable”; and

1.6. Schedule A to the Credit and Security Agreement shall be amended and
restated in its entirety and as so amended and restated shall read as set forth
on Schedule A attached hereto.

1.7. Exhibit IV to the Credit and Security Agreement shall be amended and
restated in its entirety and as so amended and restated shall read as set forth
on Exhibit IV attached hereto.

SECTION 2. CONDITIONS PRECEDENT.

The effectiveness of this Amendment is subject to the satisfaction of all of the
following conditions precedent:

2.1. The Borrower, the Servicer, the Lenders and the Administrative Agent shall
have executed and delivered this Amendment.

2.2. The Administrative Agent shall have received an executed copy of Amended
and Restated Fee Letter.

 

3



--------------------------------------------------------------------------------

2.3. Each New Lender shall have received all fees due and payable under the
Amended and Restated Fee Letter.

2.4. The Administrative Agent shall have received an executed copy of the Agent
Fee Letter.

2.5. The Borrower shall have delivered a Note payable to Regions Bank.

2.6. Such other documents and instruments incident to the execution and delivery
of this Amendment, in a form reasonably satisfactory to the Administrative Agent
and its counsel, as may be reasonably requested by the Administrative Agent.

SECTION 3. POST-CLOSING COVENANT.

3.1. Not later than 15 days after the date of this Amendment, the Administrative
Agent shall have received each fully executed Collection Account Agreement with
respect to each Collection Account (to the extent not already received), in form
and substance satisfactory to the Administrative Agent.

3.2. It is hereby expressly agreed that the failure to satisfy the foregoing
covenant within the time period set forth herein shall constitute an
Amortization Event under the Credit Agreement.

SECTION 4. JOINDER OF NEW LENDERS; ASSIGNMENT AND ACCEPTANCE.

(a) Each New Lender hereby confirms that it has received a copy of the
Transaction Documents and the exhibits related thereto, together with copies of
the documents which were required to be delivered under the Credit and Security
Agreement as a condition to the making of the Advances and other extensions of
credit thereunder. Each New Lender acknowledges and agrees that it has made and
will continue to make, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, its own credit analysis and decisions
relating to the Credit and Security Agreement. Each New Lender further
acknowledges and agrees that the Administrative Agent has not made any
representations or warranties about the creditworthiness of the Borrower or any
other party to the Credit and Security Agreement or any other Transaction
Document or with respect to the legality, validity, sufficiency or
enforceability of the Credit and Security Agreement or any other Transaction
Document or the value of any security therefor.

(b) Except as otherwise provided in the Credit and Security Agreement, effective
as of the date hereof, each New Lender (i) shall be deemed automatically to have
become a party to the Credit and Security Agreement and have all the rights and
obligations of a “Lender” under the Credit and Security Agreement as if it were
an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit and Security Agreement as if it were an
original signatory thereto.

 

4



--------------------------------------------------------------------------------

(c) On the date hereof, the Assignor hereby absolutely and unconditionally sells
and assigns, without recourse, to the Assignee, and the Assignee hereby
purchases and assumes, without recourse to or representation of any kind from
Assignor, an interest in and to the Assignor’s rights and obligations under the
Credit and Security Agreement in an amount such that after giving effect to such
sale, assignment and assumption, the Assignee’s Commitment will be as set forth
on Schedule A attached hereto.

(d) The Assignor, the Assignee, the New Lenders and each other Lender each agree
to make such purchases and sales of interests in the Loans outstanding on the
date hereof among themselves so that each Lender and New Lender is then holding
its relevant Percentage of outstanding Loans based on their Commitments as in
effect after giving effect hereto and each Lender hereby agrees to execute such
further instruments and documents, if any, as the Administrative Agent may
reasonably request in connection therewith. Such purchases and sales shall be
arranged through the Administrative Agent by making available to the
Administrative Agent for the account of such other Lenders, in same day funds,
an amount equal to (A) the portion of the outstanding principal amount of Loans
to be purchased by such Lender, plus (B) interest accrued and unpaid to and as
of such date on such portion of the outstanding principal amount of such Loans.
All subsequent extensions of credit under the Credit and Security Agreement
shall be made in accordance with the respective Commitments of the Lenders from
time to time party to the Credit and Security Agreement as provided therein.

SECTION 5. REPRESENTATIONS AND WARRANTIES.

In order to induce the Lenders (including the New Lenders) to execute and
deliver this Amendment, each of the Borrower and the Servicer hereby represent
to the Lenders that as of the date hereof (a) the representations and warranties
set forth in Article III of the Credit and Security Agreement are and shall be
and remain true and correct in all material respects (except to the extent such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall remain true and correct in all
material respects as of such earlier date) and (b) each of the Borrower and the
Servicer is in material compliance with the terms and conditions of the Credit
and Security Agreement and no event has occurred and is continuing that would
constitute an Amortization Event or a Potential Amortization Event under the
Credit and Security Agreement or shall result after giving effect to this
Amendment.

SECTION 6. MISCELLANEOUS.

6.1. The Borrower hereby acknowledges and agrees that the Liens created and
provided for by the Transaction Documents continue to secure, among other
things, the Aggregate Unpaids and the performance of all of the Borrower’s
obligations under the Transaction Documents and the Credit and Security
Agreement as amended hereby; and the Transaction Documents and the rights and
remedies of the Lenders thereunder, the obligations of each of the Borrower and
Servicer thereunder, and the Liens created and provided for thereunder remain in
full force and effect and shall not be affected, impaired or discharged hereby.
Nothing herein contained shall in any manner affect or impair the priority of
the liens and security interests created and provided for by the Transaction
Documents as to the indebtedness which would be secured thereby prior to giving
effect to this Amendment.

 

5



--------------------------------------------------------------------------------

6.2. Except as specifically amended herein, the Credit and Security Agreement
shall continue in full force and effect in accordance with its original terms.
Reference to this specific Amendment need not be made in the Credit and Security
Agreement, the Notes, or any other instrument or document executed in connection
therewith, or in any certificate, letter or communication issued or made
pursuant to or with respect to the Credit and Security Agreement, any reference
in any of such items to the Credit and Security Agreement being sufficient to
refer to the Credit and Security Agreement as amended hereby.

6.3. Each Borrower agrees to pay on demand all reasonable out-of-pocket costs
and expenses of or incurred by the Administrative Agent in connection with the
negotiation, preparation, execution and delivery of this Amendment, including
the reasonable fees and expenses of counsel for the Administrative Agent.

6.4. This Amendment may be executed in any number of counterparts, and by the
different parties on different counterpart signature pages, all of which taken
together shall constitute one and the same agreement. Any of the parties hereto
may execute this Amendment by signing any such counterpart and each of such
counterparts shall for all purposes be deemed to be an original. Delivery of a
counterpart hereof by facsimile transmission or by e-mail transmission of an
Adobe portable document format file (also known as a “PDF” file) shall be
effective as delivery of a manually executed counterpart hereof. This Amendment
shall be governed by, and construed in accordance with, the internal laws of the
State of New York.

[SIGNATURE PAGE TO FOLLOW]

 

6



--------------------------------------------------------------------------------

This Fifth Amendment to Credit and Security Agreement is entered into as of the
date and year first above written.

 

    MARTIN MARIETTA FUNDING LLC, as Borrower     By:  

/s/ Roselyn Bar

    Name:  

Roselyn Bar

    Title:  

VP and Secretary

    MARTIN MARIETTA MATERIALS, INC., as the Servicer     By:  

/s/ Anne H. Lloyd

    Name:  

Anne H. Lloyd

    Title:  

EVP and CFO

Accepted and agreed to.

 

    SUNTRUST BANK,     individually as a Lender and as Administrative Agent    
By:  

/s/ Michael Peden

    Name:  

Michael Peden

    Title:  

Vice President

[Signature Page to Fifth Amendment to Credit and Security Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as a Lender By:  

/s/ Mark Falcione

Name:  

Mark Falcione

Title:  

Executive Vice President

Address:   PNC Bank, National Association   225 Fifth Avenue   4th Floor  
Pittsburgh, PA 15222   Attention: Jessica Kennedy   Telephone: (412) 467-1539  
Fax: (412) 705-1225   Email: Jessica_Kennedy@pnc.com With a copy to:   PNC Bank,
National Association   1600 Market Street   21st Floor   Philadelphia, PA 19103
  Attention: Christopher Blaney   Telephone: (215) 585-7406   Fax: (215)
585-7374   Email: christopher.blaney@pnc.com

[Signature Page Fifth Amendment to Credit and Security Agreement]



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender By:  

/s/ Mark A. Kassis

Name:  

Mark A. Kassis

Title:  

Senior Vice President

Address:   Regions Bank   1180 West Peachtree Street NW   Suite 1000   Atlanta,
GA 30309   Attention: Mark Kassis, Senior Vice President   Telephone: (404)
221-4366   Fax: (404) 221-4361   Email: Mark.kassis@regions.com With a copy to  
Regions Bank   1180 West Peachtree Street NW   Suite 1000   Atlanta, GA 30309  
Attention: Linda Harris, Senior Vice President   Telephone: (404) 221-4354  
Fax: (404) 221-4361   Email: Linda.Harris@regions.com

[Signature Page Fifth Amendment to Credit and Security Agreement]



--------------------------------------------------------------------------------

SCHEDULE A

COMMITMENTS

 

LENDER      COMMITMENT   

SunTrust Bank

   $ 100,000,000.00   

PNC Bank, National Association

   $  75,000,000.00   

Regions Bank

   $  75,000,000.00    AGGREGATE COMMITMENT    $ 250,000,000.00   